EXHIBIT 10.1


Execution Version


OMNIBUS AMENDMENT NO. 6


AMENDMENT NO. 6 TO RECEIVABLES SALE AGREEMENTS AND
AMENDMENT NO. 6 TO THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT


THIS OMNIBUS AMENDMENT NO. 6, dated as of March 1, 2016 (this “Amendment”), is
by and among:
(a)     Tenneco Automotive RSA Company, a Delaware corporation (“Seller”),
(b)     The Pullman Company, a Delaware corporation (“Pullman”),
(c) Tenneco Automotive Operating Company Inc., a Delaware corporation (“Tenneco
Operating”), individually and as Servicer (the “Servicer”; Tenneco Operating,
individually and as the Servicer, together with Seller and Pullman,
collectively, the “Seller Parties”),
(d)     Chariot Funding LLC (as successor by merger to Falcon Asset
Securitization Company LLC), a Delaware limited liability company (“Chariot”),
and Liberty Street Funding LLC, a Delaware limited liability company, as
Conduits (each, a “Conduit”),
(e)    The entities party hereto as “Committed Purchasers” (the “Committed
Purchasers” and together with the Conduits, the “Purchasers”),
(f)    The Bank of Nova Scotia (“Scotiabank”), Wells Fargo Bank, N.A. (“Wells
Fargo”) and JPMorgan Chase Bank, N.A. (“JPMorgan”), as Co-Agents (each a
“Co-Agent”), and
(g)    JPMorgan, in its capacity as administrative agent under the Receivables
Purchase Agreement (as defined below) (in such capacity, together with its
successors and assigns, the “Administrative Agent” and, together with each of
the Co-Agents, the “Agents”),
and consented to by Wells Fargo, as Second Lien Agent under the Intercreditor
Agreement (as defined below) (in such capacity, together with its successors and
assigns, the “Second Lien Agent”).
W I T N E S S E T H :
WHEREAS, Tenneco Operating and Seller are parties to that certain Receivables
Sale Agreement, dated as of October 31, 2000, between Tenneco Operating, as
seller, and Seller, as purchaser, as heretofore amended, and Pullman and Seller
are parties to that certain Receivables Sale Agreement, dated as of December 27,
2000, between Pullman, as seller, and Seller, as purchaser, as heretofore
amended (collectively, the “Receivables Sale Agreements”);
WHEREAS, Seller, Servicer, the Purchasers, the Co-Agents and the Administrative
Agent are parties to that certain Third Amended and Restated Receivables
Purchase Agreement dated as of March 26, 2010 (as heretofore amended, the
“Receivables Purchase Agreement” and, together with the Receivable Sale
Agreements, the “Agreements”);






--------------------------------------------------------------------------------



WHEREAS, Seller, Servicer, the Administrative Agent, as First Lien Agent, and
the Second Lien Agent are parties to that certain Intercreditor Agreement dated
as of March 26, 2010 (as heretofore amended, the “Intercreditor Agreement”);
WHEREAS, pursuant to the Receivables Sale Agreements, the Originators have sold,
assigned, transferred, set-over and otherwise conveyed to the Seller, and the
Seller has acquired from the Originators, certain Receivables denominated or
payable in Canadian dollars (the “Reassignment Receivables”), all Related
Security with respect to such Reassignment Receivables and all Collections with
respect to, and other proceeds of, such Reassignment Receivables (collectively,
the “Reassignment Receivables Assets”);
WHEREAS, pursuant to the Receivables Purchase Agreement, the Seller has sold,
assigned, transferred and conveyed all of the Seller’s right, title and interest
in and to the Reassignment Receivables Assets;
WHEREAS, the Seller has requested that the Purchasers sell, assign, transfer and
reconvey all of their right, title and interest in such Reassignment Receivables
Assets;
WHEREAS, each of the Purchasers on the terms and conditions set forth herein,
agrees to sell, assign, transfer and reconvey all of its right, title and
interest in and to all of the Reassignment Receivables Assets;
WHEREAS, the Originators have requested that they be permitted to purchase the
Reassignment Receivables Assets and each Collection Account and Lock-Box listed
on Annex I hereto (collectively, the “Reassignment Assets”), and the Seller
desires to sell, assign, transfer and reconvey to the Originators such
Reassignment Assets;
WHEREAS, the Seller Parties wish to amend the Agreements on the terms and
subject to the conditions hereinafter set forth; and
WHEREAS, the Purchasers and Agents are willing to agree to, and the Second Lien
Agent is willing to consent to, such amendments subject to the terms and
conditions set forth herein.
NOW, THEREFORE, in consideration of the premises herein contained, and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto hereby agree as follows:
1.     Defined Terms. Capitalized terms used herein and not otherwise defined
shall have their meanings as attributed to such terms in the Receivables
Purchase Agreement or the Receivables Sale Agreements, as applicable.
2.     Amendments. Upon satisfaction of the conditions precedent set forth in
Section 5 hereof, the Agreements are hereby amended as of the Effective Date as
follows:
(a)    The definition of “Receivable” appearing in Exhibit I to the Receivables
Purchase Agreement (and as incorporated by reference in the Receivables Sale
Agreements) is hereby amended and restated in its entirety to read as follows:
“Receivable” means all indebtedness and other obligations owed to Seller or an
Originator (at the time it arises, and before giving effect to any transfer or
conveyance under a Receivables Sale Agreement or hereunder) or in which Seller
or an Originator has a security interest or other interest,


                        2

--------------------------------------------------------------------------------



including, without limitation, any indebtedness, obligation or interest
constituting an account, chattel paper, instrument or general intangible,
arising in connection with the sale of goods or the rendering of services by
such Originator and the obligation to pay any Finance Charges with respect
thereto; provided, however, in no event shall the term “Receivable” include any
such indebtedness or obligations (i) owed by any Subsidiary of Tenneco
Automotive at any time, (ii) owed by Delphi Corporation or any of its
Subsidiaries if originated on or prior to October 9, 2005, (iii) owed by Advance
Stores Company Incorporated, O’Reilly Automotive Inc., Genuine Parts Company,
The Pep Boys - Manny, Moe & Jack or any of their respective Subsidiaries, or
(iv) denominated or payable in Canadian dollars. Indebtedness and other rights
and obligations arising from any one transaction, including, without limitation,
indebtedness and other rights and obligations represented by an individual
invoice, shall constitute a Receivable separate from a Receivable consisting of
the indebtedness and other rights and obligations arising from any other
transaction; provided further, that any indebtedness, rights or obligations
referred to in the immediately preceding sentence shall be a Receivable
regardless of whether the account debtor or Seller treats such indebtedness,
rights or obligations as a separate payment obligation.
(b)    Exhibit III to the Receivables Sale Agreement between Tenneco Operating
and Seller is amended and restated as set forth on Annex II hereto. From and
after the date hereof, each reference to “Exhibit III” in the Receivables Sale
Agreement between Tenneco Operating and Seller shall mean and be a reference to
Annex II attached hereto.
(c)    Exhibit III to the Receivables Sale Agreement between Pullman and Seller
is amended and restated as set forth on Annex III hereto. From and after the
date hereof, each reference to “Exhibit III” in the Receivables Sale Agreement
between Pullman and Seller shall mean and be a reference to Annex III attached
hereto.
(d)    Exhibit IV to the Receivables Purchase Agreement is amended and restated
in its entirety as set forth on Annex IV hereto. From and after the date hereof,
each reference to “Exhibit IV” in the Receivables Purchase Agreement shall mean
and be a reference to Annex IV attached hereto.
3.     Reassignment of Assets.
(a)    Subject to the Seller’s receipt of fair market value as determined by the
parties (the “Transfer Price”) in accordance with the terms hereof and the
Seller’s and Tenneco Operating’s agreements in this Section 3(a) and in Section
3(b) below, each of the Purchasers does hereby sell, assign, transfer and
reconvey to the Seller without recourse, representation or warranty (other than
the absence of any adverse claim created by it) all of its right, title and
interest (including its Purchaser Interest) in and to the Reassignment
Receivables Assets. The Seller hereby agrees that except as set forth above the
Seller shall have no recourse against the Agents or the Purchasers with respect
to the Reassignment Receivables Assets.
(b)    Each of the Seller and Tenneco Operating, as servicer, agrees to hold the
Transfer Price in accordance with the provisions of the Receivables Purchase
Agreement relating to Collections and to apply the Transfer Price as Collections
for purposes of the Receivables Purchase Agreement on the date hereof (which
application may be on a net, non-cash basis) and the Agents and Purchasers agree
to such application.
(c)    Subject to the Seller’s receipt of the Transfer Price, the Seller does
hereby sell, assign, transfer and reconvey to each of the Originators, as
applicable, without recourse, representation or warranty, for the Transfer
Price, all of the Seller’s right, title and interest in and to the Reassignment
Assets, in each case to the Originator who initially sold, transferred, assigned
and/or contributed such


                        3

--------------------------------------------------------------------------------



Reassignment Assets. Each of the Agents and Purchasers hereby consent to such
sale, assignment, transfer and reconveyance.
(d)    Each party hereto agrees that, at any time and from time to time, upon
the written request of any other party hereto and at the expense of the
Originators, it will execute, authorize and deliver such further documents and
do such further acts and things as the requesting party may reasonably request
in order to effect the purposes of this Section 3.
4.    Certain Representations. In order to induce the Agents and the Purchasers
to enter into this Amendment, each of the Seller Parties hereby represents and
warrants to the Agents and the Purchasers that (a) both immediately before and
immediately after giving effect to the amendments contained in Section 2 hereof,
no Amortization Event or Potential Amortization Event exists and is continuing
as of the date hereof, (b) each of the Agreements to which such Seller Party is
a party, as amended hereby, constitutes the legal, valid and binding obligation
of such Seller Party enforceable against it in accordance with its terms, except
as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law) and (c) each of such Seller
Party’s representations and warranties contained in the each of the Agreements
to which it is a party is true and correct as of the date hereof as though made
on such date (except for such representations and warranties that speak only as
of an earlier date).
5.     Effective Date. This Amendment shall become effective as of the date
first above written (the “Effective Date”) upon receipt by the Administrative
Agent of counterparts of this Amendment, duly executed by each of the parties
hereto, and consented to by the Performance Guarantor in the space provided
below.
6.     [Reserved].
7.    Ratification. Except as expressly modified hereby, the Agreements are each
hereby ratified, approved and confirmed in all respects.
8.     References to Agreements. From and after the Effective Date, each
reference in each Agreement to “this Agreement”, “hereof”, or “hereunder” or
words of like import, and all references to such Agreement in any and all
agreements, instruments, documents, notes, certificates and other writings of
every kind and nature shall be deemed to mean such Agreement, as amended by this
Amendment.
9.     Costs and Expenses. The Seller agrees to pay all reasonable costs, fees,
and out-of-pocket expenses (including reasonable attorneys’ fees and time
charges of attorneys for the Agents, including Sidley Austin LLP, which
attorneys may also be employees of an Agent) incurred by the Agents in
connection with the preparation, execution and enforcement of this Amendment.
10.     CHOICE OF LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS.
11.     Execution in Counterparts. This Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Delivery by
facsimile or other electronic transmission of an executed counterpart of a


                        4

--------------------------------------------------------------------------------



signature page to this Amendment shall be effective as delivery of a manually
executed counterpart of this Amendment.
12.    Amendment of Second Lien Receivables Purchase Agreement. The Purchasers
and Co-Agents hereby authorize and direct JPMorgan, in its capacity as First
Lien Agent under the Intercreditor Agreement, to execute and consent to the
amendment of the Second Lien Receivables Purchase Agreement in the form attached
as Schedule I hereto. The parties hereto acknowledge and agree that JPMorgan, as
First Lien Agent, shall be entitled to the rights and benefits of Article XI of
the Receivables Purchase Agreement in connection with the execution of such
amendment.
[Signature Pages Follow]
































                        5

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first
above written.


CHARIOT FUNDING LLC (as successor by merger to Falcon Asset Securitization
Company LLC)


By: JPMorgan Chase Bank, N.A., Its Attorney-in-Fact




By:    /s/ CORINA MILLS            
Name:    Corina Mills                    
Title:    Executive Director                








JPMORGAN CHASE BANK, N.A., as a Committed Purchaser, as Chariot Agent and as
Administrative Agent




By:    /s/ CORINA MILLS            
Name:    Corina Mills                    
Title:    Executive Director                


Signature Page to Omnibus Amendment No. 6                        

--------------------------------------------------------------------------------







LIBERTY STREET FUNDING LLC




By:    /s/ JILL A RUSSO                
Name:    Jill A. Russo                    
Title:    Vice President                    








THE BANK OF NOVA SCOTIA, as a
Committed Purchaser and as Liberty Street Agent




By:    /s/ KIM SNYDER                
Name:    Kim Snyder                    
Title:    Director                    




Signature Page to Omnibus Amendment No. 6                        

--------------------------------------------------------------------------------







WELLS FARGO BANK, N.A., as a
Committed Purchaser and as Wells Fargo Agent




By:    /s/ MICHAEL J LANDRY            
Name:    Michael J. Landry                
Title:    Vice President                    








ACKNOWLEDGED AND CONSENTED TO:


WELLS FARGO BANK, N.A.,
as Second Lien Agent




By:    /s/ MICHAEL J LANDRY            
Name:    Michael J. Landry                
Title:    Vice President                    








Signature Page to Omnibus Amendment No. 6                        

--------------------------------------------------------------------------------







TENNECO AUTOMOTIVE RSA COMPANY, a Delaware corporation




By:    /s/ PAUL D NOVAS                
Name:    Paul D. Novas                    
Title:    President                    








TENNECO AUTOMOTIVE OPERATING COMPANY INC., a Delaware corporation




By:    /s/ PAUL D NOVAS                
Name:    Paul D. Novas                    
Title:    Vice President, Finance                








THE PULLMAN COMPANY, a Delaware corporation




By:    /s/ PAUL D NOVAS                
Name:    Paul D. Novas                    
Title:    Vice President, Finance                






By its signature below, the undersigned hereby consents to the terms of the
foregoing Omnibus Amendment No. 6, confirms that its Performance Undertaking
remains unaltered and in full force and effect and hereby reaffirms, ratifies
and confirms the terms and conditions of its Performance Undertaking:




TENNECO INC., a Delaware corporation




By:    /s/ PAUL D NOVAS                
Name:    Paul D. Novas                    
Title:    Vice President, Finance                






Signature Page to Omnibus Amendment No. 6                        